Citation Nr: 1236417	
Decision Date: 10/19/12    Archive Date: 11/05/12

DOCKET NO.  09-40 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral otitis externa.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from July 1977 to May 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision of the Waco, Texas, regional office (RO) of the Department of Veterans Affairs (VA).  It was previously before the Board in February 2012, when it was remanded for additional development.  The requested development has been completed, and the case has been returned for further appellate consideration. 

The Veteran submitted additional evidence in the form of VA treatment records following his November 2011 hearing.  He has also submitted a waiver of RO review of this evidence.

The Board has reviewed the Veteran's electronic record (Virtual VA) prior to rendering a decision in this case.  It does not contain any evidence not already in the claims folder or considered by the RO.  


FINDING OF FACT

Chronic otitis externa did not have its clinical onset in service and is not otherwise related to active duty or a service-connected disability.


CONCLUSION OF LAW

A chronic disability manifested by otitis externa was not incurred in or aggravated by active service, nor was it due to or aggravated by a service connected disability.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).  





REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); C.F.R. § 3.159(b)(1) (2011).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO. 

The Court has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include:  1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. 

Nicholson, 19 Vet. App. 473 (2006).  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must inform a claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.  

In this case, the Veteran was provided with a letter in June 2008 that contained all of the notification required by 38 C.F.R. § 3.159, as defined by Dingess and Pelegrini.  This letter was provided to the Veteran prior to the initial adjudication of his claims.  Furthermore, after the Veteran made additional contentions pertaining to secondary service connection, he was provided with a January 2010 letter that contained additional notice regarding secondary service connection.  This was also provided to the Veteran prior to the initial adjudication of his claim on this basis.  The Board concludes that the duty to notify has been met.  

The Board further concludes that the duty to assist has also been met.  The Veteran's service treatment records have been obtained.  Private medical records and VA treatment records have been obtained.  The Veteran has offered testimony at a hearing before the undersigned Veterans Law Judge, and a transcript of this hearing is in the record.  He was afforded appropriate VA examinations, and relevant opinions have been obtained from the examiners after a review of the claims folder.  There is no indication that there is any relevant evidence outstanding in this claim, and the Board will proceed with consideration of the Veteran's appeal.

Service Connection

The Veteran contends that the ear infections for which he was treated in service represented a chronic disability.  He believes that the current ear infections that periodically develop are a continuation of the infections for which he was treated in service.  In the alternative, the Veteran contends that his ear infections are either caused or aggravated by his service connected allergic rhinitis.  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a).

Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In this instance, the veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

In a claim for secondary service connection for a diagnosis clearly separate from the service-connected disorder, the veteran must present evidence of a medical nature to support the alleged causal relationship between the service-connected disorder and the disorder for which secondary service connection is sought.  See Jones v. Brown, 7 Vet. App. 134 (1994).  

With regard to the medical evidence, a diagnosis or opinion by a health care professional is not conclusive, and is not entitled to absolute deference.  Indeed, the Court has provided guidance for weighing medical evidence.  The Court has held, for example, that in meeting our responsibility to weigh the credibility and probative value of the evidence, we may accept one medical opinion and reject others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999); Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995). 

But, the Board is mindful that it cannot make its own independent medical determinations, and that it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Evans v. West, supra; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be accorded the various items of evidence in this case must be determined by the quality of the evidence, and not necessarily by its quantity or source. 

In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  The probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999), and a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995). 

The Board recognizes that a lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002). 

However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as tinnitus, hand pain, and shortness of breath, the Veteran is not competent to provide evidence as to more complex medical questions, as is the case here.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). 

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

A review of the Veteran's service treatment records shows that he was treated for ear infections on several occasions.  

In April 1978, the Veteran was seen for right ear pain.  A previous visit had indicated that he was under treatment for both otitis externa and otitis media.  An examination showed a swollen and inflamed right ear canal.  The impression was otitis media/externa.  He had pain in the left ear in July 1978 and right ear pain with white exudates bilaterally in September 1978.  

The Veteran's right ear was mildly inflamed on examination in September 1979, with an assessment of otitis externa.  His left ear had problems again in December 1979.  Moderate redness of both ears was noted at a June 1980 examination, and the assessment continued to be otitis externa.  However, an ear, nose, and throat examination conducted in November 1980 was normal. 

October 1982 records show that the Veteran had experienced an ear ache for two days.  The assessment was otitis externa of the left ear.  

The April 1985 discharge examination found the ears to be normal.  The Veteran answered "yes" to a history of ear, nose, or throat trouble on a Report of Medical History he completed at that time.  The examiner did not elaborate as to the nature of this trouble.  

The post service medical records include VA treatment records dating from 1996 to 2008.  

March 1996 records show that the Veteran was diagnosed as having chronic seasonal allergic rhinitis, and bilateral otitis externa.

A June 2000 VA examination found that the ears and nose were clean, and that there was no sinus tenderness.  However, in July 2000 the Veteran was seen for complaints of a sore throat and bilateral ear pain of two days in duration.  

A private treatment record from October 2001 shows that the Veteran was seen for complaints of left ear pain for the past three days.  He was noted to have had an ear infection in 1977.  The record then contains the phrase "once in 8 yrs".  The assessment was left otitis externa. 

February 2002 VA treatment records state that the Veteran has a history of allergic rhinitis with an ear infection two months ago.  On examination, the ears had yellow exudates in the external canal.  The assessments were allergic rhinitis and otitis media.  

In July 2004, the Veteran was seen for allergic rhinitis.  Any examination of the ear was not reported. 

The Veteran was afforded a VA examination in August 2008.  The claims folder was not reviewed, but records that were brought by the Veteran were reviewed.  The Veteran reported having had experienced ear infections about one or two times a year while in the military, and had been seen for otitis externa in 1980 and 1982.  He reported recurrent ear infections after discharge from the military.  The Veteran said that he began to use cortisporin otic drops after service.  The Veteran also reported a history of allergic rhinitis.  On examination of the ears, there was haziness in the tympanic membrane, not impacted.  There was no evidence of swelling, edema, or erythema along the external auditory canal, and no evidence of otitis externa.  The diagnoses were bilateral otitis externa not found, and no evidence of otitis media.  The examiner stated that the service treatment records supplied by the Veteran showed evidence of previous ear infections, but that the current examination was negative for acute/chronic ear infection.  

The Veteran underwent another VA examination in June 2009.  The claims folder and electronic records were reviewed by the examiner, and the Veteran's numerous instances of treatment in service were noted.  It was further noted that an ear infection was not found on the discharge examination.  Following examination, the diagnosis was mild otitis externa of the right ear.  Otitis externa of the left ear was not found.  The examiner opined that the otitis externa that was treated in service resolved, and that this was noted on the separation examination.  The Veteran had been treated for otitis media in February 2002, but this condition cleared because it was not found on the August 2008 VA examination.  The examiner added that while the Veteran might develop an ear infection in the future, it was not the same condition or a continuation of the condition from military service.  The examiner explained that otitis externa develops when the defenses of the ear canal have been overrun.  The bacteria have easier access to the skin of the inner ear if there is excess moisture in the ear such as when water is trapped or in humid weather, or if there is a break or abrasion due to scratching with a cotton swab, hairpin, or any other objects in the ear.  

VA treatment records from July 2009 show that the Veteran was seen for a left ear infection.  In August 2010, he was seen for allergic rhinitis.  

The Veteran testified at the November 2011 hearing that he continued to have periodic infections of his ears following discharge from service.  He was unsure if he sought treatment for this impairment within the first or second year following discharge from service, but he noted he has continued to have occasional infections ever since discharge.  The Veteran added that he had been told by VA doctors that there was a relationship between his service connected allergic rhinitis and his recurrent otitis media.  See Transcript. 

An additional opinion was obtained after a record review by a VA examiner in April 2012.  The examiner stated that the claims folder was reviewed.  The VA outpatient notes indicate that the Veteran did not receive treatment for otitis externa between 2000 and 2008.  On the other hand, he had been seen for allergic rhinitis in October 2000, February 2002, February 2004, July 2004, and February 2006.  The Veteran was seen for otitis externa of moderate severity in July 2009.  Based on these records, the examiner opined that it was less likely than not that the Veteran's service connected allergic rhinitis aggravated his otitis externa.  This was because the Veteran had multiple visits for allergic rhinitis but only one visit for otitis externa during this same period.  The otitis externa had resolved post treatment.  

The Board finds that service connection for otitis externa is not warranted on either a direct or secondary basis.  

The service treatment records clearly show that the Veteran was seen for treatment of ear infections on several occasions during service.  Therefore, the requirement for evidence of in-service incurrence of the disease has been met.  However, the evidence does not establish that the Veteran currently has either a chronic disability manifested by otitis externa or that any recent episodes of ear infection are related to the infections that were treated in service.  

The Veteran has testified and written that he has experienced periodic infections ever since his discharge from service.  The Board notes that he is competent to report these episodes, and his credibility is supported by the treatment records showing that he was occasional seen for ear infections.  However, the Veteran is not competent to state that his recurring infections represent a chronic disability that began during active service.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

The only competent medical opinion that addresses whether or not that Veteran has a current chronic disability that is related to the ear infections that were treated in service is that of the June 2009 VA examiner.  This examiner opined that there was no relationship between the otitis externa treated in service and subsequent episodes treated after service.  It was noted that his ears had been clear of otitis externa on post service examinations, indicating that the otitis externa had resolved.  The examiner explained that while the Veteran might develop an ear infection in the future, it would not be the same condition or a continuation of the condition from military service.  Based on this explanation, the Board finds that while the Veteran may be prone to ear infections, it does not follow that he has had one continuous, chronic ear infection ever since service.  Instead, the VA examiner indicates that these are all separate infections.  Therefore, as the evidence does not demonstrate that the Veteran has a current chronic disability manifested by otitis externa, or that any of the recent episodes of this disability were related to active service, service connection on a direct basis is not warranted.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Similarly, the lack of a current chronic disability manifested by otitis externa also precludes entitlement to service connection on a secondary basis.  Furthermore, even if for the sake of argument it was to be assumed that the Veteran's otitis externa was a chronic disability, the only competent medical opinion that addresses a relationship between this and the Veteran's service connected allergic rhinitis is the April 2012 VA opinion.  This opinion found it was less likely than not that the service connected allergic rhinitis aggravated the Veteran's otitis externa, and the examiner based this opinion on the findings in the record that demonstrated that treatment for allergic rhinitis and treatment for otitis externa did not often coincide.  This same reasoning precludes causation of otitis externa by allergic rhinitis.  The Veteran has testified that other VA caregivers have told him that there is such a relationship, but this is not documented in the record and is therefore of less evidentiary value than the opinion that is of record.  Therefore, 

	(CONTINUED ON NEXT PAGE)



as the evidence does not demonstrate that the Veteran has a current chronic disability manifested by otitis externa, or even if he did that allergic rhinitis either causes or aggravates the otitis externa, entitlement to service connection is not demonstrated.  38 C.F.R. § 3.310(a).

ORDER

Entitlement to service connection for bilateral otitis externa is denied. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


